Case:19-01282-MER Doc#:1 Filed:10/09/19             Entered:10/09/19 13:29:05 Page1 of 48




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLORADO


In re:                              )
                                    )
FRICTIONLESS WORLD, LLC             )     Case No. 19-18459 MER
                                    )     Chapter 11
                                    )
            Debtor.                 )
___________________________________ )
                                    )
FRICTIONLESS WORLD LLC,             )
                                    )
            Plaintiff,              )
                                    )
v.                                  )     Adv. Proc. No. 19-_____ MER
                                    )
FRICTIONLESS LLC, CHANGZHOU         )
INTER UNIVERSAL MACHINE &           )
EQUIPMENT CO., LTD, LI ZHIXIANG, )
CHANGZHOU ZHONG LIAN                )
INVESTMENT CO. LTD., SERENA LI, )
AND FRANK LI,                       )
                                    )
            Defendants.             )
______________________________________________________________________________

  PLAINTIFF’S COMPLAINT FOR TURNOVER OF PROPERTY OF THE ESTATE,
            CLAIM DISALLOWANCE, AVOIDANCE, DAMAGES AND
                             INJUNCTIVE RELIEF
______________________________________________________________________________

         Frictionless World, LLC (“FW”) brings the following claims against Defendants

Changzhou Inter Universal Machine & Equipment Co., Ltd. (“CIU”), Li Zhixiang (“Li”),

Changzhou Zhong Lian Investment Co. LTD. (“ZL Investment”), Serena Li, and Frank Li

(collectively “Li Defendants”), as well as against Defendant Frictionless, LLC, with knowledge as

to FW’s own acts and those of Defendants, and on information and belief as to all other matters,

as follows:
Case:19-01282-MER Doc#:1 Filed:10/09/19                Entered:10/09/19 13:29:05 Page2 of 48




                                        INTRODUCTION

       FW was created in 2012 by its CEO and sole owner Dan Banjo, an engineer with years of

experience in the industry, to manufacture and distribute to retailers professional grade outdoor

equipment for household and agricultural use. Because Banjo had known the Li family and CIU

since 2007, he used CIU to manufacture parts and products for FW, per FW’s direction. The

parties also began negotiating a joint investment venture intended to quickly expand FW’s number

of retail clients and total sales, thereby assisting all involved. The other parties in this venture

were Li, his company CIU, an investment company Li created in 2013 called ZL Investment, and

a pass-through entity jointly created by ZL Investment and Banjo to handle revenue transfers

between FW and CIU called Frictionless LLC. The Operating Agreement for Frictionless LLC

was entered into on April 11, 2013. Schedule B to the Operating Agreement, repeatedly referenced

in the same, provides a detailed description of how the joint venture operated.

       The parties operated under the clear provisions of that agreement for six years. By late

2018, FW had registered steadily increasing sales numbers since 2012 and was projecting 2019-

2020 to be its best year ever, with almost $50 million in sales.

       Now, 10 months later, FW finds itself in a chapter 11 bankruptcy case as a direct result of

Defendants’ actions. Per Defendants’ requests, FW in good faith made accelerated payments to

Defendants in early 2019 totaling over $4.5 million. Upon receipt of the same, Defendants

breached over 250 purchase orders and ceased all shipments. Defendants’ failure to ship directly

resulted in FW’s loss of multiple major clients it had taken years to obtain, including Lowes and

Home Depot. Defendants’ actions reflect an intentional effort to destroy FW as a competitor and

obtain FW’s clients and intellectual property.




                                                 2
Case:19-01282-MER Doc#:1 Filed:10/09/19                Entered:10/09/19 13:29:05 Page3 of 48




       FW now brings this action to (a) compel turnover of all property of the estate currently in

the possession of Defendants, including all intellectual property, all patented product designs, all

patented products, all trademarked products and all other parts and products; (b) disallow or

equitably subordinate Frictionless LCC’s claim; (c) avoid obligations owed and transfers made to

Frictionless LLC; (d) obtain damages arising from Defendants’ ongoing breaches of contract,

fraud, negligent misrepresentation, and other claims; and (e) to obtain injunctive relief to (1)

compel turnover as set forth above; (2) enjoin Defendants’ sale, distribution, licensing or

distribution, in any form, of FW’s patented and trademarked property remaining in their possession

as a result of their failure to ship, as contracted; and (3) stay the arbitration filed by Defendants

against FW and its CEO and sole owner Daniel Banjo.

                                         THE PARTIES

        1.     Plaintiff FW is a limited liability company organized and in good standing under

 the laws of the State of Colorado, with its principal place of business at 1100 West 120th Avenue,

 Suite 600, Westminster, Colorado. FW is a chapter 11 debtor-in-possession in the underlying

 bankruptcy case. Banjo is FW’s sole member, founder, and CEO.

        2.     On April 1, 2019, FW had almost 80 employees working to provide retailers all

 over the world with FW’s outstanding professional-grade outdoor power equipment; high-quality

 affordable replacement parts for tractors, hitches and agricultural implements; gate and fence

 equipment; lithium-ion powered tools; and ice fishing equipment.           At this time, FW has

 approximately 20 employees.

        3.     Defendant Li, a natural person, is a Chinese citizen and billionaire. Li owns and

 operates CIU and ZL Investment. Li is a party to the Frictionless LLC Operating Agreement

 (hereinafter the “FOA”). See Exhibit 1. During 2013-2018, Li and members of his immediate



                                                 3
Case:19-01282-MER Doc#:1 Filed:10/09/19                Entered:10/09/19 13:29:05 Page4 of 48




 and extended family visited FW’s facility in Colorado several times per year. Li has two children:

 (1) Tracey Li; and (2) Frank Li. Both offsprings and their spouses are heavily involved in Li’s

 business affairs.

        4.     Defendant CIU is a company organized under the laws of China. Its business

 address is Zhaiqiao Town, Wujin, Chiangzhou, Jiangsu 21337, P.R. China. CIU has been

 assembling components for log splitters, post hole diggers, trimmers, and general farm equipment

 parts for FW since 2012, long before the joint venture involving Frictionless LLC was established.

 CIU never assembled such products prior to working with FW. Li is the majority owner and

 president of CIU.

        5.     Defendant Serena Li is a natural person and citizen of China. Serena Li at one-time

 was a resident of the State of California. She is married to Frank Li and is therefore Li’s daughter-

 in-law. Defendant Serena Li is believed to be a member of both ZL Investment and CIU. Serena

 is the Chief Financial Officer (“CFO”) of CIU and on May 1, 2015 was also made the CFO of

 Frictionless LLC. Serena was appointed Frictionless LLC’s Manager in May 2019 after Banjo

 resigned from the same position on May 3, 2019.

        6.     Starting in 2015, Serena frequently communicated with FW through Banjo’s email

 at dbanjo@frictionlessworld.com.       Serena also personally visited FW’s business office in

 Westminster, Colorado to meet with FW’s employees over business dealings involving FW and

 the Li Defendants. See Exhibit 2 (photographs of Serena’s visit).

        7.     Defendant Frank Li is a natural person and citizen of China. Frank Li is married to

 Serena Li and the parties once jointly resided in California. Frank Li signed the FOA as ZL

 Investment’s General Manager. Frank Li is an owner of ZL Investment. Frank Li has been

 familiar with the business dealings between FW and the Li Defendants since 2013, but did not



                                                  4
Case:19-01282-MER Doc#:1 Filed:10/09/19              Entered:10/09/19 13:29:05 Page5 of 48




 actively participate in the same until approximately 2015.

        8.      Defendant ZL Investment is a Chinese company that was created by Li in 2013. ZL

 Investment is a member of, and owns 90% of the membership interests in, Frictionless LLC. ZL

 Investment is a signatory to the FOA. See Exhibit 1, in particular, Schedule A. Upon information

 and belief, the ownership of ZL Investment is divided among Mr. Li, his two children, and their

 two spouses.

        9.      Defendant Frictionless LLC is a Colorado limited liability company separate and

 apart from FW. Its FEIN is XX-XXXXXXX, compared to FW’s FEIN, which is XX-XXXXXXX.

 Frictionless LLC was formed in April 2013 to act as a pass-through vehicle for revenues arising

 from a sales and marketing venture between FW and CIU, both of which already existed at the

 time Frictionless LLC was formed and already had a long-standing business relationship.

        10.     At all relevant times, Frictionless LLC had no physical location of its own, no

 website, no email address, and no telephone. Up until 2015, Frictionless LLC also had no

 employees. On May 1, 2015, pursuant to the terms of the FOA, Schedule B, p.11, Serena Li was

 designated as the CFO of Frictionless LLC. No other party was subsequently made an officer or

 director of Frictionless LLC.

                           RELEVANT PERSONS/NON-PARTIES

        11.     Banjo, a natural person, is a Colorado citizen and the owner and operator of FW.

 At all relevant times, Banjo was and remains the Chief Executive Officer (“CEO”) of FW. Banjo

 established FW on May 14, 2012. See Exhibit 3 (FW Art. of Organization). After establishing

 FW, Banjo authored multiple design and utility patents for the company. See Exhibit 4 (listing

 of patents and patent applications). Banjo is also a member of Frictionless LLC and owns 10%

 of Frictionless LLC’s membership interests. See Exhibit 1 at Schedule A. Banjo was the Manager



                                                5
Case:19-01282-MER Doc#:1 Filed:10/09/19                 Entered:10/09/19 13:29:05 Page6 of 48




 of Frictionless LLC from March 1, 2013 through May 3, 2019. See Exhibit 5. Banjo is a signatory

 to the April 11, 2013 FOA between Frictionless LLC, Li, ZL Investment, and Banjo. See Exhibit

 1 at Schedule A. Banjo’s email address, business card, LinkedIn information, and all websites

 related to Banjo all prominently displayed information evincing his long-standing use and

 operation    of   FW,   including   the   use    and    ownership    of   FW’s    email    address

 dbanjo@frictionlessworld.com.

        12.    Yin Gelei (“Allen Yin”), a natural person, is a citizen of China. Allen is married to

 Li’s daughter, Tracey Li, (now Tracy Yin) and is therefore Li’s son-in-law. Since its creation in

 2013, Allen Yin is believed to have been a member of ZL Investment.

        13.    Between 2012 and 2015, Allen Yin was deeply involved in Li’s business affairs

 and was the general manager of CIU. Starting in 2012, Allen regularly communicated with FW,

 both its CEO and employees, regarding assembly and shipping issues associated with CIU’s

 manufacture of goods for FW. Some of the issues Allen Yin routinely discussed include the

 placement of shipping labels bearing FW’s trademarked name on every product, the placement

 of decals bearing FW’s name on all products, purchase orders from FW, FW’s directions for the

 proper assembly of its products, and the shipping and delivery of products assembled by CIU,

 using specific directions from emails sent to CIU by FW’s engineers and employees. Allen is

 believed to have managed CIU until he was replaced as its manager sometime in 2015 or 2016.

                                JURISDICTION AND VENUE

        14.    The Court has exclusive jurisdiction of this proceeding pursuant to 28 U.S.C. §

 1334(a) and (e)(1). The Court also has jurisdiction of this proceeding pursuant to 28 U.S.C. §

 1334(b). This is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (E), (H) and (O).

        15.    Venue is proper in this District pursuant to 28 U.S.C. § 1409.



                                                 6
Case:19-01282-MER Doc#:1 Filed:10/09/19               Entered:10/09/19 13:29:05 Page7 of 48




                          FACTUAL BACKGROUND OF CLAIMS

                       FW’s Establishment of Its Operations Since 2012

        16.    FW’s owner, founder, and CEO, Daniel Banjo, is a mechanical engineer with

 multiple engineering degrees from among others, Purdue University, Michigan Technological

 University, Stanford, and the Massachusetts Institute of Technology (M.I.T.). In early 2012,

 Banjo established FW after previously working as the head of engineering for SpeeCo, an

 engineering company in Golden, Colorado. When Banjo worked for SpeeCo, CIU was a SpeeCo

 supplier. At that time, CIU had no other customers in the USA.

        17.    As SpeeCo’s lead engineer, Banjo frequently traveled to China to interact with CIU

 and to carry out various assignments and projects on SpeeCo’s behalf. While engaged in those

 efforts, Banjo met and became close acquaintances with Li and his business circle, i.e., Allen Yin,

 Serena Li and Frank Li. Li and his inner circle also traveled to Colorado to observe SpeeCo’s

 business practices, because at that time CIU did not produce a whole good or a complete product.

 It was merely a producer of parts.

        18.    Because Banjo worked primarily in the final assembly and manufacture of products

 for SpeeCo, his work caused him to work closely with Li and his family members.

        19.    Banjo left SpeeCo in early 2012 after Blount International (“Blount”) purchased

 SpeeCo. Blount’s purchase of SpeeCo created issues for Li and his inner business circle, as

 Blount could order its supplies from a different company.

        20.    After its creation and registration with the Colorado Secretary of State on May 14,

 2012, FW began creating, using and registering multiple trademarks bearing its name, as well as

 other names that it started using in interstate commerce.

        21.    FW began using the trademark “FRICTIONLESS WORLD” in interstate



                                                 7
Case:19-01282-MER Doc#:1 Filed:10/09/19               Entered:10/09/19 13:29:05 Page8 of 48




 commerce on May 1, 2012, and it federally registered that mark with the USPTO on November 8,

 2016. See Exhibit 6.

        22.    Since 2012, FW has obtained and registered over two dozen trademarks, including

 “FRICTIONLESS WORLD”, “DIRTY HAND TOOLS”, “TROPHY STRIKE”, “VINSETTA

 TOOLS” and “RANCHEX.” See Exhibits 6, 7. Its trademark applications are public and identify

 FW as the owner of each application. Those trademarks are placed on decals attached to FW

 products, on hang tags attached to the same, and on the owners’ manuals that accompany all

 products.

        23.    In addition to trademark registrations, since 2012 FW has also filed and obtained at

 least fifteen patents. See Exhibit 4. FW also has at least eight pending patent applications. Id.

 FW’s patents and patent applications began being published in 2013 when the first of these

 applications was published. The earliest patent (D681,701) was issued on May 7, 2013, and the

 earliest patent application (2014/0124097) was published on May 8, 2014. See Exhibits 8, 9.

        24.    FW operates multiple websites, each of which promote FW as the sole source of

 the products it sells. See Exhibits 10, 11. Its websites list all the brands of products FW owns

 and sells, including Dirty Hand Tools, Redback, Vinsetta Tools, Trophy Strike, and RanchEx. Id.

                   FW Began Transacting Business with The Li Defendants in 2012

        25.    In 2012 FW entered a lease for an office space and warehouse that spanned no less

 than 18,335 square feet, in Louisville, Colorado. FW used that office space for all of its business

 purposes, including the manufacture, distribution, and sale of “Dirty Hand Tools” and “Ranchex”

 products. As business grew, FW in 2014 entered a new lease for a 151,000 square foot facility

 in Westminster, Colorado. These leases were signed by FW and all payments were made solely

 by FW.



                                                 8
Case:19-01282-MER Doc#:1 Filed:10/09/19               Entered:10/09/19 13:29:05 Page9 of 48




        26.     Shortly after FW was created, Banjo visited China and interacted with Li and

 members of his inner business circle. Li and his business circle expressed significant concern

 about CIU’s long term future given the new ownership of SpeeCo, as well as disappointment that

 Banjo had left Blount/SpeeCo. Banjo advised them about “Frictionless World LLC” and

 explained that it would be selling outdoor power equipment to retailers. See, e.g., Exhibit 1,

 Schedule B at pp. 11-13 (naming FW and detailing its relationship to other entities); see also

 Exhibit 12 (email from Allen Yin to FW, Jan. 21, 2013 (inquiring about FW’s structural details

 on Li’s behalf)).

        27.     On FW’s behalf, Banjo conferred with the Li Parties regarding CIU assembling

 products under FW’s direction. Banjo and Li agreed that CIU would assemble products pursuant

 to FW’s directions, using FW’s patented drawings as guidelines and inserting or attaching hang

 tags, decals and instruction manuals bearing FW trademarks and created by FW. See, e.g.,

 Exhibits 13, 14 (showing history of correspondence related to use of FW documentation and

 technology).

        28.     Crucially, CIU had never previously done this type of assembly. All direction came

 from FW. Thus, the parties considered it a remarkable step in their relationship when in

 November 2012, CIU began assembling products for FW using FW’s drawings, labeling, and

 instructions from FW’s engineers. See, e.g. Exhibit 15 (email from FW to LiShan/Allen of at

 CIU to FW, Nov. 7, 2012 (regarding orders)); Exhibit 16 (email chain between FW, Allen for

 CIU, and vendors, Dec. 10, 2012, (discussing parts and production)). Contemporaneous with

 shipping products to FW, CIU began invoicing FW for the products it shipped. See Exhibit 17;

 see also Exhibit 18.

        29.     At the same time FW and CIU’s product and supply relationship officially



                                                9
Case:19-01282-MER Doc#:1 Filed:10/09/19              Entered:10/09/19 13:29:05 Page10 of 48




 began, FW successfully began marketing its products to major retailers in the US and worldwide,

 including Lowes, Home Depot, Menards, Mid-States, and TSC. See Exhibit 20 (FW email to

 Allen of CIU, Mar. 1, 2013 (providing update on FW sales efforts)).

        30.      FW’s marketing efforts with large retailers achieved rapid success because of FW

 CEO Banjo’s recognized engineering expertise, his rapid development of new, cutting-edge,

 patented FW product designs, and his connections developed over years throughout the relevant

 industry.

        31.      CIU relied on FW drawings and the regular instructions from FW’s engineers to

 assemble products for FW. FW’s engineers provided detailed instructions to CIU regarding: (a)

 the assembly, packaging, labeling and shipping of FW’s products; (b) the FW trademark to be

 used and properly placed; (c) FW’s identifying decals to be used; (d) handbooks from FW to be

 included in the shipping boxes. See, e.g., Exhibit 21.

        32.      CIU invoiced FW at its US address for its product assembly services. See e.g.,

 Exhibits 17, 18.

        33.      As CIU became the primary product assembly provider for FW between 2012-

 2013, FW and CIU employees communicated directly on an almost a daily basis regarding the

 assembly and shipment of the significant and increasing numbers of products that FW designed,

 patented, and sold to the increasing number of major US retailers to whom FW sold.

             FW, Banjo, Li and CIU Engage in Discussions and Negotiations Regarding Joint
                                        Investment Venture

        34.      While the business alliance between FW and CIU continued in the latter stages of

 2012, Banjo, on FW’s behalf, and Li on CIU’s behalf, began discussing a joint investment

 venture. See, e.g., Exhibits 22, 23 (early 2012 project proposals for Li-Banjo investment);

 Exhibits 24, 25 (email chain between Allen of CIU to FW, Dec. 16, 2012 (discussing proposed


                                                10
Case:19-01282-MER Doc#:1 Filed:10/09/19                Entered:10/09/19 13:29:05 Page11 of 48




 venture); Exhibit 26 (email from Allen Li of CIU to FW, Jan. 7, 2013 (regarding Frictionless LLC

 investment agreement)).

        35.    The reasons for the new and proposed joint venture were multiple. While CIU

 assembled FW’s products in 2012 and 2013, Li witnessed, on a first-hand basis, FW’s marketing

 acumen with American retail giants such as Lowes and Home Depot. Li became interested in a

 joint investment venture that would result in an increase in the number of products that CIU

 assembled and supplied for FW. Li also desired CIU to obtain an agreement that protected CIU

 against incurring any liability risks, specifically employee claims, product liability lawsuits and

 intellectual property infringement lawsuits – all of which were potential pitfalls to selling products

 in the US market. Finally, Li was interested in exploring a legal vehicle through which his family

 members could obtain US green cards or long-term business or resident visas, through

 membership interests or employment in an American LLC.

        36.    Banjo explained to Li that in order to rapidly build FW’s business and obtain major

 clients, the parties would need to make a joint initial investment of capital to manufacture and

 stock a variety of products in an increased inventory, so that FW could effectively compete against

 its large competitors. Under the plans discussed, CIU would transfer the product to a pass-through

 company until sales occurred, at which time that company would transfer the product to FW and

 the product would ship to the retailer. This plan would permit for a large inventory to exist in the

 US, thereby allowing immediate delivery to retailers and a large offering of products, without

 requiring FW to make large cash outlays for standing inventory prior to selling product.

        37.    This third-party pass through arrangement was further intended to shield Li, CIU

 and the other Li Defendants from any potential personal or business liability arising from their

 sale of products to FW and from the sale of products by FW to retailers. See, e.g., Exhibit 27



                                                  11
Case:19-01282-MER Doc#:1 Filed:10/09/19              Entered:10/09/19 13:29:05 Page12 of 48




 (email from Allen Yin of CIU to FW, Mar. 26, 2013 (identifying Li’s creation of separate

 company to conduct the purchases from CIU and himself to remain silent partner)). FW would

 undertake all the risks associated with being a US employer and wholesale retailer, including the

 risk of product liability and intellectual property lawsuits, while sharing revenues from the same

 with CIU through the pass-through company.

        38.    In September 2012, Banjo provided Li with three initial variations of a proposal

 for this pass-through company proposal. The company would be majority-owned by Li and called

 “LiBanjo.” The proposals set forth several alternative concepts for the “LiBanjo” pass-through

 company, pursuant to which a separate front-facing company would manage all designs, patents,

 sales, marketing and insurance, and pass revenues after expenses back through “LiBanjo.” See,

 e.g., Exhibits 25, 28, 29. All of the three presentations Banjo presented to Li envisioned using

 such a front-facing company: two of the presentations named FW as that company, the third

 outline used the words “shell company.” See id. None of the presentations suggested operating

 “LiBanjo” as the front-facing company. See id.

        39.    The most complete presentation that Banjo gave Li is a presentation dated

 September 20, 2012. That presentation contains a cover page, describes marketing and initial

 product offering strategies, and requests feedback from Li on the same. See Exhibit 25. Sections

 of each of the “LiBanjo” proposals again appear in Schedule B to the FOA. Compare Exhibit 25

 with Exhibit 1, Schedule B. Those sections identify FW as the front-facing company that would

 sell the products from the expanded joint venture, retain a small percentage (5%-10%) of the sales

 price, and pass on certain costs to the pass-through company, Frictionless LLC. This multi-tiered

 operating concept, with CIU in the center protected by two other companies, was detailed and

 made explicit in the FOA that the parties executed on April 11, 2013. Page 12 of Schedule B



                                                12
Case:19-01282-MER Doc#:1 Filed:10/09/19                    Entered:10/09/19 13:29:05 Page13 of 48




     provides a diagram of the same. See, Exhibit 1, Schedule B at p. 12.1




            40.    The name “LiBanjo” was eventually rejected as the suggested name for the pass-

     through company because it contained Li’s name. Instead, the parties went with “Frictionless

     LLC,” which was favored because it was a direct derivative of FW’s recognized trademarked

     name – “Frictionless World”.

            41.    The idea of Frictionless LLC as the pass-through company, and FW as the front-

     facing company responsible for all potential liabilities associated with the joint venture, was

     appealing to Li for reasons other than just the avoidance of liability. First, as a newly created LLC

     with no intellectual property and no track record with retailers, Frictionless LLC would find it

     extremely difficult to obtain retail sales contracts in the US with large retailers who already had




 1
   As part of their ongoing discussions for the expanded joint venture, Banjo and Li even discussed the
 concept of an EB-5 visa. The EB-5 visa program provides a method for obtaining a green card for foreign
 nationals who invest in a company in the US. See, e.g., Exhibits 24 (email chain between Allen Yin and
 Dan Banjo, Dec. 27, 2012 (discussing EB-5 status) and Exhibits 28, 29. Banjo and Li initially explored
 having Li invest the required one million dollars in the new pass-through company. Li rejected the idea of
 the EB-5 visa program because it would require his name to be extensively associated with the paperwork
 required for such an immigration process. See id. He was determined to remain a silent party to the expanded
 joint venture, hence the need for a pass-through company. See Exhibit 24 (email from Allen Yin to Dan
 Banjo, Jan. 7, 2013) and Exhibit 31 (email from Allen Yin to Dan Banjo, Mar. 27, 2013 (identifying name
 to be used for ownership)).


                                                     13
Case:19-01282-MER Doc#:1 Filed:10/09/19              Entered:10/09/19 13:29:05 Page14 of 48




 created a relationship with FW. Second, as a 90% foreign-owned company, Frictionless LLC

 would have encountered significant difficulty obtaining liability insurance from US insurers, and

 such insurance is a requirement for obtaining contracts to sell with US retailers. This issue would

 have been aggravated by the fact that ZL Investments, the entity Li created to own his equity in

 Frictionless LLC, is a Chinese shell company with no known business record.

        42.     Finally, FW had already been in business since May 2012 and had signed property

 leases, obtained US lines of credit, and had hired (and continued to hire) top-notch technicians

 and sales employees – all of which created obligations and risks. Given these multiple issues, Li

 pushed for FW to be the front-facing company, with Frictionless LLC acting only as a pass-

 through company. In essence, Frictionless LLC would receive the revenue, but take no risk.

        43.     As the parties worked to finalize the FOA for Frictionless LLC, and Li learned more

 about the legal risks involved in US investments, he not only desired for FW to be the front-facing

 company, he also decided that his portion of Frictionless LLC would be owned neither by him

 nor CIU, but rather by a completely new Chinese pass-through company, ZL Investment, as an

 “investment company”. See Exhibit 31.

        44.     During the parties’ negotiations and discussions, Banjo frequently communicated

 with Allen Yin and members of the Li Defendants over the new joint venture. Several weeks

 before the deal was finalized Allen informed Banjo about “ZL Investment” and stated that it

 would consist of “Frank, Selina, Tracy [Li’s daughter, married to Allen] and [Allen]” as its

 members. Id.

        45.     Allen emphasized that Li wanted to keep Li and CIU as silent partners on the joint

 venture, and reiterated that the expanded venture between FW and CIU should operate to “keep

 sale products to customer but never mention CIU’s name.” Exhibit 32 (email Allen Yin to FW,



                                                14
Case:19-01282-MER Doc#:1 Filed:10/09/19               Entered:10/09/19 13:29:05 Page15 of 48




 Dec. 16, 2012, 7:29 PM).

        46.    While the discussions for the expanded joint venture were ongoing, FW and CIU

 carried on business as usual.        CIU regularly fulfilled FW’s orders and its employees

 communicated with FW’s on a range of crucial matters via phone, email and in-person

 communications over the assembly and shipping of FW’s products. CIU assembled products for

 FW starting in November 2012, and began invoicing FW for products shipped in February 2013,

 months before Frictionless LLC’s creation. See Exhibit 17. CIU continued invoicing FW directly

 for over a year after Frictionless’ creation. See Exhibit 18. All emails to CIU from FW from

 2012 through 2019 were sent and received through email addresses with                       the

 @frictionlessworld.com affixation.

                       The Parties Execute the Frictionless LLC FOA

        47.    Banjo, on FW’s behalf, met with Li and members of his business circle in China on

 April 8, 2013 to review the FOA and Exhibits to the same.

        48.    In the days leading up to that meeting, Banjo as Manager for Frictionless LLC

 prepared the Operating Plan per the negotiations of the Parties and the proposed terms of the

 FOA. See Exhibit 1 at ¶5.4.

        49.    Pursuant to the FOA, ¶5.4, “The Manager is responsible for implementing the

 Annual Operating Plan”. Id.

        50.    Pursuant to the FOA, ¶6.5, “At the Members annual meeting, the Members and Li

 shall review the Operating Plan, prepared by the Manager.” Id.

        51.    Pursuant to the FOA, ¶6.5, “The Annual Operating Plan for 2013 is attached hereto

 as Schedule B”. Id.

        52.    Li and the members of ZL Investment reviewed the FOA for Frictionless LLC in

 its totality, including the attached Schedule B as per the FOA. Id., ¶ 6.5.

                                                 15
Case:19-01282-MER Doc#:1 Filed:10/09/19                Entered:10/09/19 13:29:05 Page16 of 48




        53.    On April 11, 2019 the parties executed the FOA.             See Exhibit 1 (executed

 agreement).

        54.    The FOA executed by the parties accommodates the structure of FW as the front-

 facing entity. It states that the company’s purpose includes “the manufacture and distribution of

 tools and power equipment” and that said business can be conducted “indirectly through another

 company, joint venture, or other arrangement” (emphasis added). Id. at ¶2.5.

        55.    Pursuant to the FOA, Schedule B, CIU manufactures products in response to

 purchase orders issued by FW through the pass-through company Frictionless, LLC. See Exhibit

 1 at Schedule B, p. 11-13. CIU then sells the products to Frictionless, LLC which then sells them

 to FW. Id. FW acts as the front-facing company dealing with retail and consumer customers

 worldwide, product marketing, US credit and banking relationships, leases, employees, liability

 and employee insurance, legal issues, and retaining and obtaining all business. Id. FW, to expand

 its client base and grow the business, retains 5-10 percent of revenue and charges a five percent

 fee on expense costs. Id. All remaining revenues are passed back through Frictionless LLC to

 CIU. Id.

        56.    Pursuant to the FOA, FW retained all ownership over FW intellectual property. Id.

 FW provided a perpetual, limited non-exclusive patent license to CIU for the purpose of

 manufacturing products per its direction for Frictionless, for delivery to FW or its retailers.

        57.    The FOA contains a non-competition covenant. Under that covenant, each member

 of Frictionless LLC and Li agreed that he or she:

               “shall cause his, her, or its Affiliates, to not compete with the Company,
               directly, or indirectly, in a business substantially similar to the business of
               the Company of its subsidiaries anywhere where the Company does
               business, or the distribution of any products distributed by the Company
               or any of its subsidiaries anywhere in the World.”



                                                 16
Case:19-01282-MER Doc#:1 Filed:10/09/19                Entered:10/09/19 13:29:05 Page17 of 48




 (Emphasis added). Exhibit 1 at ¶4.4. Under this definition, “Affiliates” would include CIU or any

 other company owned by Li, preventing them from competing with Frictionless LLC.

         58.   The non-competition covenant further states that direct and indirect competition

 under its auspices shall include but is not limited to:

               “having any business or employment relationship with any past or present
               client, supplier, or employee of the Company, and any competition as a sole
               proprietor, partner, corporate officer, director, shareholder, member,
               manager, employee, agent, independent contractor, trustee, or in any other
               manner in which such Member or Li, or its or his Affiliates, holds any
               beneficial interest in a competitive business, derives any income from such
               business, or provides any service, including the benefit of his, her or its
               reputation or knowhow, to such business. For purposes of clarification, the
               sale of parts and products that are materially different from parts and
               products that the Company sells or intends to sell shall not be considered to
               be competing with the Company.”

 (Emphasis added). Id. Based on these provisions, direct sales to competitors of Frictionless LLC

 and FW by Li and his affiliates – that is the Li Defendants – constitute a direct breach of this

 clause, and are a severe detriment to Frictionless LLC and to FW.

         59.   Under the FOA, Frictionless LLC’s members unambiguously agreed to indemnify

 and hold harmless each other and their successor’s and assigns:

               “from and against any and all claims … of every kind and nature arising
               out of, resulting from, or in connection with any breach of a representation
               and warranty or covenant set forth in this ARTICLE 4.”

 (Emphasis added). Id. at ¶4.6. The FOA provides broad limitations of liability for the Manager

 in the execution of his duties to the company. Under the agreement, Banjo as the Manager could

 not be liable to Frictionless LLC, or to any other member of the company, for actions or failures

 to act, or errors of judgment, or for any act or omission “believed in good faith to be within the

 scope of authority conferred by this Agreement.” Id. at ¶5.9.1. The FOA also insulates Banjo

 from personal liability in the event Frictionless LLC as a company is adjudged liable “under any



                                                  17
Case:19-01282-MER Doc#:1 Filed:10/09/19                 Entered:10/09/19 13:29:05 Page18 of 48




 judgment of a court, or in any other manner, for any debt, obligation, or liability of the Company,

 whether that liability or obligation arises in contract, tort, or otherwise….” Id. at ¶5.9.3.

         60.    Finally, the FOA states that Frictionless LLC will indemnify and hold Banjo, his

 affiliates, and any officer or employee harmless:

                “from and against any loss, liability, judgment, damages, amounts paid in
                settlement or expense, including without limitation, reasonable attorneys’
                and accountants’ fees and disbursements, arising from or in connection with
                any threatened or actual claim, action, suit or proceeding and any appeal
                therein, including any brought by or in the right of the Company, if the
                Manager, or any such Affiliate, Officer, or employee acted in good faith and
                in a manner reasonably believed to be in or not opposed to the best interests
                of the Company, and provided that his or her conduct is not adjudged to
                have constituted gross negligence, willful misconduct, or an intentional
                breach of his, her, or its fiduciary obligations in the performance of his, her,
                or its duties to the Company.”

 Exhibit 1 at ¶5.9.4.

        61.     FW, as a company wholly owned and operated by Banjo through which the

 operations of Frictionless LLC were conducted from April 11, 2013 through April 29, 2019

 pursuant to the terms of the FOA, comprised an affiliate of Frictionless LLC.

                        Schedule B of The FOA Explicitly Identifies FW’s Role in the Expanded
                        Joint Venture

         62.    The FOA, Schedule B sets forth the basic operating terms that the parties then

 operated under for the next six years. Those terms include conditions detailing the parties’

 obligations under the proposed joint venture as follows:

                       FW would remain the forward-facing company to customers. In
                        doing so, it would continue to be the named entity for all business-
                        related matters, including leases, employees, insurance, and all sales
                        and marketing.

                       CIU would be the first manufacturer of choice for all of FW’s
                        products. Only if CIU could not manufacture a product would FW
                        be allowed to have the same product manufactured elsewhere. The
                        goal was to both provide additional business to CIU and broaden the
                        product base being offered to retailers.

                                                  18
Case:19-01282-MER Doc#:1 Filed:10/09/19              Entered:10/09/19 13:29:05 Page19 of 48




                      FW would remain an independent company but would also be
                       utilized as a means to significantly increase CIU’s product base and
                       US product sales. That would happen by increasing the number of
                       products assembled on FW’s behalf by CIU and increasing the
                       number of retailers selling FW products assembled by CIU.

                      FW would issue purchase orders to CIU through Frictionless, and
                       CIU would assemble and ship those products directly to FW or to
                       FW’s contracted retailers, as directed.

                      FW would license CIU the right to use patents developed by FW for
                       the purpose of assembling and shipping products developed and
                       patented by FW to FW, so long as Banjo remains a member of
                       Frictionless.

                      That license of intellectual property did not include trademarks or
                       other intellectual property developed by and/or registered to FW. No
                       such licenses have ever been issued to CIU.

                      When FW sold products pursuant to the joint venture, FW would:
                       (a) retain and use 5-10% of the revenue realized from those sales to
                       help grow the parties’ collective business; and (b) retain and use a
                       5% markup on some overhead costs for purposes of expanding FW’s
                       and CIU’s marketplace reach.

                      FW would remit all monies left over after the deduction of its
                       overhead costs, labor, and expenses (“Operating Costs”) and the
                       aforementioned percentages to Frictionless LLC, which would in
                       turn remit payments to CIU for products assembled by CIU and sold
                       by FW.

                      Where FW sold products strictly assembled by FW and/or not
                       assembled by CIU, FW would keep 100% of the revenues associated
                       with any such product.

 Exhibit 1 at Schedule B, pp. 11-14.

                       FW and CIU Conduct Business in Accordance with Schedule B of the
                       FOA

         63.   After the execution of the FOA, FW moved forward in reliance on the contractual

 representations made by ZL Investment and Li. FW continued handling all property leases, loans,

 liability insurance, handling all employees, managing all advertising and client relations, and

 entering into all third- party business agreements. All communications from the Li Defendants

                                                19
Case:19-01282-MER Doc#:1 Filed:10/09/19               Entered:10/09/19 13:29:05 Page20 of 48




 continued to be conducted via the _@frictionlessworld.com domain, and all products assembled

 by CIU for FW continued to be assembled using FW patent designs and bearing FW’s company

 decals and hang tags. See, e.g., Exhibit 21. Frictionless LLC never obtained any lease, liability

 insurance, hired any employees, created or owned an email address, obtained any phone number,

 or obtained any domain and website. It existed solely as a pass-through LLC between FW and

 CIU.

        64.    Per the terms of the FOA and Section 2.5 of the FOA’s Schedule B, CIU continued

 conducting business directly with FW on a nearly daily basis. CIU continued to invoice FW for

 products shipped from CIU to FW. See, e.g., Exhibit 18. From 2013 to April 2019, CIU delivered

 tens of millions worth of products to FW for FW’s distribution and sales. The parties exchanged

 thousands of emails pertaining to their business operations. This pattern and practice continued

 consistently for over seven years, with both sides fully aware of their nature and course of

 performance, and importantly without any objection ever raised to the course of conduct between

 them or by any of the Li Defendants.

        65.    The expanded joint venture required constant contact between FW and CIU, as

 prior to doing business with FW, CIU did not manufacture whole products. It had previously had

 no assembly lines. It had never before assembled outdoor power equipment products, including

 the log splitters or tillers it was assembling under FW’s guidance and direction. It had solely been

 a parts supplier. Subsequent to November 1, 2012, CIU became able to assemble and produce

 products as well as specialized parts for FW, all of which were patented by FW, through the

 diligent efforts and expertise of FW’s designers and engineers. Based on these efforts, FW

 arranged for approximately 90% of its production to be performed by CIU. FW employees

 contacted, visited, and consulted CIU multiple times a year between 2012 and early 2019.



                                                 20
Case:19-01282-MER Doc#:1 Filed:10/09/19              Entered:10/09/19 13:29:05 Page21 of 48




        66.    Relying on this seven-year course of conduct, FW, through Frictionless LLC,

 continued placing purchase orders with CIU in 2018 and 2019. Those products were to be

 assembled in accordance with FW’s patented designs, labeled with FW’s trademarks, and

 delivered either to FW or directly to the retailers with which FW contracted. See, e.g., Exhibit 33

 (email summary of order statuses).

        67.    Pursuant to the FOA, FW absorbed all risks associated with the joint venture.

 Reflecting these realities, FW has unilaterally litigated several business-related disputes which

 would otherwise have implicated Frictionless LLC and Li, including two matters involving claims

 of patent infringement against third parties. FW alone resolved each dispute.

        68.    The arrangement described in the FOA and in Schedule B is a true and correct

 reflection of how FW, CIU and Frictionless LLC performed pursuant to the joint venture for seven

 years. FW ordered products from CIU through Frictionless. CIU manufactured the products and

 delivered the same directly to FW or its contracted retailers, consistent with Exhibit 1, Schedule

 B at pp. 11-13. Products transferred from Frictionless to FW at the time of sale. The business

 goal was always to increase the number of products being manufactured by CIU and sold by FW.

 FW at all times acted as the forward-facing company. Id.

        69.    Following the mandate in Schedule B, Li appointed a CFO for Frictionless by

 appointing Serena Li, his daughter-in-law. Id. at p. 11.

                       Defendants Act in Repeated Breach of the FOA, Intentionally Defraud
                       FW and Halt Product Delivery to FW, Causing Irreconcilable Injury to
                       the Same

        70.    At all times since the April 2013 signing of the FOA, FW, and Banjo operated in

 good faith to increase sales and jointly achieve the parties’ goals. Unbeknownst to FW and Banjo,

 however, from 2014 through 2018 the Li Defendants were significantly overcharging

 Frictionless LLC for the cost of assembling the products CIU delivered to FW. After discovering

                                                21
Case:19-01282-MER Doc#:1 Filed:10/09/19                          Entered:10/09/19 13:29:05 Page22 of 48




     this issue, FW confronted Li and members of his inner circle in a meeting in January 2019. Li

     conceded CIU had been overcharging Frictionless LLC for certain products assembled for

     delivery to FW under the joint venture agreement and corrected CIU’s pricing in early 2019.

     CIU’s overcharging from 2014 – 2018 cost FW over seven million dollars in lost profits. See

     Exhibit 34.

             71.     In addition, Li contractually agreed pursuant to the FOA, Section 4.4, and the

     attached Operating Plan, that his affiliate CIU would immediately cease selling products to

     competitors of Frictionless LLC and its operating affiliate FW. See Exhibit 1, § 4 and Schedule

     B at p. 11. Contrary to the same, between April 12, 2012 and the present, the Li Defendants sent

     nearly 400 separate shipments of CIU products to direct competitors of Frictionless LLC and FW.

     See Exhibit 35. Those competitors include Blount and Tooltuff LLC, to which Li and CIU

     expressly represented they would cease such sales. See Exhibit 36 (email chain between Allen

     Yin of CIU to FW, Sep. 29, 2013). Upon information and belief, these shipments alone total over

     $50 million dollars in goods, and constitute a direct violation of the FOA. Upon information and

     belief, CIU never ceased shipping products to companies directly competing with Frictionless

     LLC and FW.

                              Banjo Modified the FOA in Reliance on False Representations from the
                              Li Defendants

             72.     Serena Li, acting on the behalf of Li and CIU, repeatedly represented to FW in late

     2018 and early 2019 that CIU was running low on operating funds and needed to receive

     additional payments from Frictionless LLC.2 See Exhibits 37-39. In response to Serena and




 2
     No evidence supporting said representations has been produced to date.

                                                           22
Case:19-01282-MER Doc#:1 Filed:10/09/19                Entered:10/09/19 13:29:05 Page23 of 48




 Frank Li’s representations, Banjo agreed on behalf of FW to obtain a company loan and make

 accelerated payments in order to assist CIU in fulfilling its shipment obligations to FW. See, e.g.,

 Exhibit 40 (email chain between Frank Li and FW, Feb. 20, 2019).

         73.     Towards that end, and in reliance upon Serena Li’s representations regarding CIU’s

 cash needs, FW agreed to the assignment of all Frictionless LLC inventory to FW (totaling

 $6,611,227.00) and a long-term loan from FW back to Frictionless for that amount, followed by

 the use of that assigned inventory as collateral to obtain a bank loan for an additional $1.5 million

 paid directly to Frictionless and then to CIU. FW further agreed to the acceleration of FW’s

 payments to Frictionless prior to their due dates. All of those funds were immediately passed on

 to CIU.

         74.     FW took these actions in early 2019 based on the understanding that CIU was

 going to ship products as ordered by FW through Frictionless LLC. During this period FW was

 repeatedly being assured by CIU that products were being assembled and shipped. See e.g.,

 Exhibits 41-43; see also Exhibit 33.

         75.     FW also believed that the products it was agreeing to accept were of suitable quality

 consistent with CIU’s historic production. FW soon learned, however, that beginning in late

 2018, CIU started shipping substantially substandard products, thereby causing a marked increase

 in FW’s warranty obligations to retailers. FW is informed and believes that CIU knew of the

 quality issues and either intentionally or negligently concealed those issues from FW. After FW

 discovered the quality issues, inventory was either sold at substantially reduced prices or could

 not be sold at all.

           76.   On February 1, 2019 Banjo signed a long-term Loan Agreement on the behalf of

 FW for the purchase of all Frictionless LLC inventory. See Exhibits 44-46. FW then borrowed



                                                  23
Case:19-01282-MER Doc#:1 Filed:10/09/19                Entered:10/09/19 13:29:05 Page24 of 48




 $1.5 million dollars from Chase Bank and paid the entire amount to Frictionless, for payment to

 CIU. The Frictionless LLC inventory was not used as collateral for this loan or to induce Chase

 Bank to make the loan. In addition to the Chase Bank loan, FW began making accelerated

 payments to Frictionless LLC starting in January 2019. Between January 1, 2019 and the time

 that ZL Investments’ arbitration action was filed in April 2019, FW had paid Frictionless LLC an

 astonishing $4,460,265.84.

         77.    Heading into March – April 2019, FW repeatedly asked Frank Li for confirmation

 of outstanding shipping orders. Frank Li or his employees at CIU repeatedly and fraudulently

 responded that CIU was about to ship, stating falsely in March and April that shipping was

 occurring. See Exhibit 47 (April 2, 2019 email from Frank Li to FW saying shipping was

 occurring “this week.”); Exhibit 48 (March 6, 2019 email from Janice Jia at CIU to FW, copying

 Frank Li, saying “CIU is producing them in a hurry now, CIU really does not want to delay the

 delivery for these POs”).

         78.    The facts show that while Serena and Frank Li, on behalf of Li and CIU, urged FW

 to take on millions of dollars in additional liability and repeatedly promised to ship products, they

 were simultaneously conspiring to halt all shipments to FW and Frictionless LLC under the joint

 venture with the foreseeable goal of causing irreconcilable injury to FW.

        79.     On April 15, 2019, the Li Defendants, through ZL Investments, filed a factually

 and legally unsupported arbitration demand against FW and its CEO, Daniel Banjo. FW was not

 a party to an arbitration agreement with the Li Defendants. The claims asserted in the arbitration

 were based on the incredible contention, contrary to the 7 year history of transactions detailed

 above, that the Li Defendants did not learn of the existence of FW until late 2018 and believed at

 all times that its business was being solely conducted through Frictionless LLC, the pass-through



                                                 24
Case:19-01282-MER Doc#:1 Filed:10/09/19                Entered:10/09/19 13:29:05 Page25 of 48




 entity jointly created by FW, Banjo, CIU and Li that had no physical location of its own, no

 website, no email address, no telephone and no employees other than Serena Li.

          80.   Upon receiving the arbitration demand, FW and Banjo, through counsel,

 immediately asked CIU and counsel for ZL Investments whether shipments would be provided,

 per contract and as had been repeatedly represented. The next day, on April 16, 2019, the Li

 Defendants, via counsel, assured counsel for FW that regardless of the arbitration, CIU would

 continue to fulfill the purchase orders. See Exhibit 49.

          81.   On April 29, 2019, after making misleading promises for over six months, Frank

 Li reversed his representations and advised FW that CIU was ceasing shipments. In response to

 a text from FW asking whether or not CIU would again start shipping, he stated it “depends on

 your attitude.” Exhibit 50. Other than the vindictive text message, Frank Li made no mention of

 any issue causing CIU not to ship, nor did he mention any of the alleged logistical issues CIU had

 offered previously as a reason for delays. This abrupt reversal of the representations made for

 months took place at the beginning of the 2019 summer sales season, just as retail stores were

 being stocked with goods, and well after third-party contracts for the delivery of millions of

 dollars in goods had been executed by FW with multiple third-party retailers.

          82.   By these acts, the Li Defendants overtly breached a total of $20,814,091 in purchase

 orders issued by FW through Frictionless LLC for delivery to FW or to FW’s contracted retailers.

 See Exhibit 51 (aggregate amount of existing and unfulfilled purchase orders as of April 29,

 2019).

          83.   The breaches were knowingly committed to undermine FW’s relationships with its

 multiple major retailers, and to leave FW – a Colorado employer of almost 80 people – unable to

 operate in 2019.



                                                  25
Case:19-01282-MER Doc#:1 Filed:10/09/19              Entered:10/09/19 13:29:05 Page26 of 48




        84.    By leaving FW and by extension Frictionless LLC with no products to sell in the

 2019 season, the Li Defendants’ actions caused irreconcilable harm to FW, as well as to

 Frictionless LLC. As a direct result of the Li Defendants’ breaches of contract, multiple retailers

 who had contracted with FW for years have been forced to abandon FW. See, e.g., Exhibits 52-

 55. The retailers, among them Lowes, Costco, Menards, Mid-States, and Fleet Farm, have been

 forced to switch to alternative suppliers due to FW’s ongoing failure to deliver. Id.

        85.    These same retailers also began penalizing FW for its contractual failure. See, e.g.,

 Exhibit 56 (almost $397,000 dollars of charges assessed by Mid-States against FW for unfulfilled

 orders). Moreover, these retailers will not contract with FW again at any time in the foreseeable

 future. CIU’s actions caused irreconcilable harm to FW’s reputation and earnings ability.

        86.    On May 3, 2019, due to the actions of Li and his associates, Banjo became unable

 to manage Frictionless LLC and resigned his position as Manager of Frictionless LLC. See

 Exhibit 5 (email chain between counsel).

        87.    As stated, CIU has breached a total of $20,814,091 in purchase orders to FW and

 Frictionless LLC. See Exhibit 51. FW has been unable to find alternative sources for that

 production, primarily because CIU intentionally mislead FW for months regarding its alleged

 intentions to ship the products, only to disclose its intention not to ship and breach the purchase

 orders on April 29, 2019, well into the sales season.

        88.    Subsequent to the breach, CIU for the first time alleged its reason for breach was

 financial constraints. CIU has never produced evidence to support this assertion. To the contrary,

 the evidence demonstrates Serena and Frank Li, from December 2018 through April 29, 2019,

 repeatedly promised on behalf of CIU to ship FW’s product while making false statements

 regarding delays and other false excuses. E.g., Exhibits 41-43, 47-48. The evidence also



                                                26
Case:19-01282-MER Doc#:1 Filed:10/09/19                         Entered:10/09/19 13:29:05 Page27 of 48




 demonstrates that, during the same time period, CIU pressed for accelerated payments from FW

 – allegedly to assist in faster assembly and shipment. See id.; see also Exhibit 37-39. In reliance

 on the same, FW borrowed and paid a total of $4,460,265.84 to CIU between January and April

 2019. FW further agreed to modify Schedule B of the FOA to release Frictionless LLC from any

 obligation to pay FW operating expenses. See Exhibits 44-46. FW took these multiple costly

 actions in direct reliance on the fraudulent representations made by both the Li Defendants

 and Li’s counsel that CIU would continue to fulfill its purchase orders. The evidence now

 shows that the Li Defendants at no time had any intent to ship. They were at all times acting with

 fraudulent intent to cause severe and irreconcilable harm to FW, as well as to Frictionless LLC.

           89.    Confirming the false nature of CIU’s post-breach explanation for its failure to ship,

 the Li Defendants refused FW’s offer to make immediate on-delivery payment to CIU for every

 shipment made.3 This stop-gap solution would have ensured that FW would be able to meet its

 obligations to its retailers and customers, thereby mitigating monetary damages to FW. The Li

 Defendants rejected the offer and still refused to ship, in direct breach of contract and further

 evidencing their bad faith, fraudulent intent to cause harm to FW.

           90.    CIU’s breach of over 250 purchase orders and failure to ship products to FW

 triggered a cascade of losses for FW: (a) a staggering reduction of revenue due to inability to

 deliver/sell products; (b) it caused what was expected to be FW’s most profitable year to instead

 reflect extreme losses, resulting in the filing of bankruptcy; (c) it caused a reduction of the FW

 workforce by over 90%, and growing; (d) it forced the process of abandoning FW’s 151,000

 square feet warehouse in Westminster, Colorado; (e) it caused FW’s loss of long-standing




       3
           Pursuant to the agreement between Frictionless and

                                                        27
Case:19-01282-MER Doc#:1 Filed:10/09/19               Entered:10/09/19 13:29:05 Page28 of 48




 contracts with mammoth retailers such as Lowes, Home Depot, Costco, Menards and others,

 which in turn resulted in the removal of FW products from hundreds of stores both inside and

 outside of the US; and (f) it caused an over 90% loss in the value of FW as a business, which

 immediately prior to breach was valued at over $50 million. All of the above-stated damages

 increase daily.

        91.    Because of its sharp drop in income and daily operating losses, FW filed a chapter

 11 bankruptcy petition on September 30, 2019. That filing occurred as a direct result of the

 intentional and ongoing actions of the Li Defendants.

        92.    Finally, the actions of the Li Defendants reflect an overt effort to halt the business

 of Frictionless LLC, to the detriment of FW, as they ceased to deliver to Frictionless. That action

 constitutes a breach of the FOA. The FOA requires that “[d]uring the period before and during

 any arbitration... the Parties shall continue to fulfill their duties under this Agreement.” Exhibit

 1 at ¶14.6.8. By breaching the purchase orders and failing to ship immediately after filing this

 action, the Li Defendants intentionally acted in direct breach of the FOA.

  The Li Defendants’ Actions Comprise Unlicensed and Infringing Use and Possession of FW
                                   Intellectual Property

        93.    Pursuant to the FOA, CIU was provided a limited license by FW to use FW patents

 for the purpose of assembling products for the pass-through company Frictionless, “to be sold

 through F to FW”. Exhibit 1, Schedule B, p.11. All products manufactured by CIU between

 2012 and 2019 for Frictionless LLC were done so at the direction of FW, in reliance on FW’s

 patented designs, with the support of FW engineers and pursuant to the limited patent license

 provided to CIU under the FOA. Id., see, e.g., Exhibit 21.

        94.    Upon reasonable information and belief, CIU between December 2018 and April

 2019 assembled multiple products pursuant to the direction of FW and in reliance on FW patents.


                                                 28
Case:19-01282-MER Doc#:1 Filed:10/09/19                Entered:10/09/19 13:29:05 Page29 of 48




        95.    CIU failed to deliver said products to FW (in breach of over 250 purchase orders).

        96.    On reasonable information and belief, CIU is now using, distributing, selling and

 manufacturing FW’s patented products, or sublicensing the right to use, distribute, sell and

 manufacture FW’s patented products to third-parties, or attempting to use, sell, distribute and/or

 license or sublicense FW’s patented products, without license or permission, to the direct

 detriment of FW.

        97.    CIU has possession of 7 years of protected patent designs provided by FW for its

 product assembly.

        98.     On reasonable information and belief, CIU is using those protected patent designs

 to manufacture FW’s patented products, without license or permission, to the direct detriment of

 FW.

        99.    In addition, CIU has at no time been provided any license to use FW trademarks.

 FW’s trademarked names and designs were prepared by FW and sent in decal, hang tag and user

 manual format for CIU to place on or insert with the products assembled per the direction of FW,

 for shipment to FW and FW retailers.

        100. Upon reasonable information and belief, CIU between December 2018 and April

 2019 assembled multiple products pursuant to the direction of FW bearing FW registered

 trademarks in decal and hang tag format and packaged with FW manuals bearing FW trademarks.

        101. CIU failed to deliver said products to FW in breach of over 250 POs issued to CIU.

        102. Upon information and belief, CIU is now using, distributing, selling and/or

 licensing, or attempting to use, sell, distribute and/or license FW’s trademarked products, without

 license or permission, to the detriment of FW.

                                    Injury to Frictionless World, LLC



                                                  29
Case:19-01282-MER Doc#:1 Filed:10/09/19              Entered:10/09/19 13:29:05 Page30 of 48




        103. FW believes that unless enjoined by the Court, the Li Defendants will continue their

 course of wrongful conduct and, based on 7 years of access and non-stop training from FW, use,

 sell, distribute, manufacture and infringe upon and/or otherwise profit from FW’s patented

 designs and trademarks.

        104. As a direct and proximate result of the Li Defendants’ wrongful acts, FW has

 already suffered irreconcilable injury and been forced to file the underlying bankruptcy case.

        105. FW has no adequate remedy at law to redress the injuries that Li Defendants have

 caused, are causing and are likely to continue to cause by their conduct. FW will continue to

 suffer irreconcilable injury until the Li Defendants wrongful actions are enjoined by this Court.


                        FIRST CLAIM FOR RELIEF
           TURNOVER OF PROPERTY OF THE ESTATE – 11 U.S.C. § 542(a)
                             (All Defendants)

        106. FW incorporates by reference the allegations above, as though fully set forth herein.

        107. 11 U.S.C. § 542(a) requires an entity in possession of property of the estate that the

 debtor-in-possession may use, sell or lease to turnover and account for such property, or the value

 of such property.

        108. One or more of the Li Defendants and/or Frictionless LLC are in possession of the

 following property of the estate:

        A. Products assembled by CIU and/or the Li Defendants pursuant to FW’s direction and

            control and using FW’s patented product designs;

        B. Communications from FW to CIU, CIU employees and/or the Li Defendants

            containing product assembly instructions, including but not limited to written

            assembly instructions and/or patented product designs.

        C. Products assembled by CIU and/or the Li Defendants pursuant to FW’s direction and


                                                30
Case:19-01282-MER Doc#:1 Filed:10/09/19               Entered:10/09/19 13:29:05 Page31 of 48




             control bearing FW trademarks on the product and/or packaging;

         D. Products assembled by CIU and/or the Li Defendants pursuant to FW’s direction and

             control that previously bore FW trademarks, which have been altered to remove the

             same;

         E. Products assembled by CIU and/or the Li Defendants pursuant to FW’s direction and

             control that have not had FW trademarks attached, as required.

 (the “Property”).

         109. The Property has significant value and is property that FW may use, sell or lease

 pursuant to 11 U.S.C. § 363(b).

         110. Accordingly, Defendants must account for and turnover the Property to FW.

                           SECOND CLAIM FOR RELIEF
                      PERMANENT INJUNCTION – 11 U.S.C. § 105(a)
                                 (All Defendants)

         111. FW incorporates by reference the allegations above, as though fully set forth herein.

         112. Defendants’ use of FW’s intellectual property and competition with FW in violation

 of the non-competition covenant in the FOA violate the automatic stay provided for in 11 U.S.C.

 § 362(a), as they are exercising control over property of the estate, as detailed above.

         113. If an injunction does not issue enjoining Defendants from in any way using FW’s

 intellectual property in their possession and violating the non-competition covenant in the FOA,

 FW will, upon reasonable information and belief, suffer irreparable injury through the loss of its

 intellectual property and the importation, sale, distribution to retailers and/or licensing of

 infringing products in the US. Moreover, the infringing products remaining in Defendants’

 possession may be sold, distributed to retailers and/or licensed for use using one or more of FW’s

 marks, which have become famous through the sale of tens of millions of dollars’ worth of FW



                                                 31
Case:19-01282-MER Doc#:1 Filed:10/09/19               Entered:10/09/19 13:29:05 Page32 of 48




 products in major retailers nationwide over the past 7 years. Such actions would cause severe

 consumer confusion and irreconcilable harm to FW that could not rectified via a damages award.

        114. Defendants will suffer no damage to any legal right or interest through the issuance

 of such an order because they have no right to the intellectual property at issue.

        115. The injunction sought will not be adverse to the public interest.

                           THIRD CLAIM FOR RELIEF
                   DECLARATION THAT THE STAY APPLIES TO THE
                         ARBITRATION – 11 U.S.C. § 105(a)
                                (All Defendants)

        116. FW incorporates by reference the allegations above, as though fully set forth herein.

        117. 11 U.S.C. § 362(a) operates as a stay of, among other actions: (1) the

 commencement of litigation against the debtor and (2) any act to obtain possession of property of

 the estate and exercise control over property of the estate.

        118. Through the arbitration, Defendants seek relief against FW and Banjo.

        119. FW and Banjo are bound by contract in such a way that (a) FW is obligated to fund

 the cost of Banjo’s legal defense and (b) the liability of Banjo, if any, in the arbitration may be

 imputed to FW.

        120. Accordingly, the Court should declare that the stay set forth in 11 U.S.C. § 362

 applies to the arbitration to prevent irreparable damage to FW and its bankruptcy estate.

                           FOURTH CLAIM FOR RELIEF
                      PERMANENT INJUNCTION – 11 U.S.C. § 105(a)
                                 (All Defendants)

        121. FW incorporates by reference the allegations above, as though fully set forth herein.

        122. Defendants’ continued prosecution of the arbitration violates the automatic stay set

 forth in 11 U.S.C. § 362.

        123. If an injunction does not issue enjoining Defendants from continuing to prosecute


                                                 32
Case:19-01282-MER Doc#:1 Filed:10/09/19                Entered:10/09/19 13:29:05 Page33 of 48




 the arbitration, FW will suffer irreparable injury, including, without limitation, the following: (a)

 the obligation to fund the defenses of Banjo; (b) the obligation to indemnify Banjo; (c) the

 potential collateral estoppel effect against FW of any judgment entered against Banjo; and (d) the

 potential of conflicting rulings arising against Banjo and FW in separate forums.

        124. Defendants will suffer no damage to any legal right or interest since the claims

 against Banjo can be stayed until after the completion of this proceeding.

        125. The injunction sought will not be adverse to the public interest.

                              FIFTH CLAIM FOR RELIEF
                          OBJECTION TO CLAIM – 11 U.S.C. § 502
                                (Against Frictionless LLC)

        126. FW incorporates by reference the allegations above, as though fully set forth herein.

        127. Frictionless LLC is scheduled by FW as a creditor holding a disputed, unliquidated,

 and contingent claim in the amount of $12,645,740.62.

        128. The disputed claim is comprised of two components: approximately 50% consists

 of the long-term loan executed on February 1, 2019 and the remaining approximately 50%

 consists of a 360-day payable purportedly due Frictionless LLC for products sold to FW.

        129. As set forth in the Fourth Claim for Relief below, the long-term loan obligation is

 avoidable pursuant to 11 U.S.C. § 548(a)(1)(B) and Frictionless LLC’s claim in the bankruptcy

 case should be reduced by the amount of the avoidable loan.

        130. In addition, Frictionless LLC, by (a) wrongfully breaching purchase orders

 submitted by FW to CIU through Frictionless in 2019 in excess of $20 million and (b) delivering

 substandard product resulting in numerous warranty claims, substantially reduced sale prices, and

 in many instances, unsellable inventory, has caused damages to FW far exceeding the remaining

 approximately $6 million purportedly due Frictionless LLC.



                                                 33
Case:19-01282-MER Doc#:1 Filed:10/09/19                 Entered:10/09/19 13:29:05 Page34 of 48




           131. Accordingly, Frictionless LLC should be deemed to have no claim in the

 bankruptcy case.

                              SIXTH CLAIM FOR RELIEF
                      EQUITABLE SUBORDINATION – 11 U.S.C. § 510(c)
                                (Against Frictionless LLC)

           132.   FW incorporates by reference the allegations above, as though fully set forth

 herein.

           133. Frictionless LLC is scheduled by FW as a creditor holding a disputed, unliquidated,

 and contingent claim in the amount of $12,645,740.62.

           134. Frictionless LLC is an insider of FW.

           135. The Li Defendants engaged in a fraudulent scheme to convince Banjo, through FW,

 to execute a long term loan agreement with Frictionless, to borrow $1.5 million from Chase Bank

 and pay it to Frictionless, and to have FW accelerate payments to Frictionless. All said funds then

 transferred to CIU.

           136. FW took these actions in reliance on repeated fraudulent representations of the Li

 Defendants that CIU was assembling and would be shipping products.

           137. The scheme culminated in the commencement of a groundless arbitration

 proceeding against Banjo premised on the incredible assertions that the Li Defendants had no

 knowledge until late 2018 of the existence of FW – a company with whom the Li Defendants had

 conducted business nonstop since 2012.

           138. Despite receiving inflated sums from FW, Frictionless and CIU failed to provide

 fair value in return. On April 29, 2019, subsequent to the filing of the arbitration, the Li

 Defendants advised FW that no shipments would be issued.

           139. As a result of the foregoing fraud and unfair conduct, to the extent Frictionless,



                                                 34
Case:19-01282-MER Doc#:1 Filed:10/09/19                Entered:10/09/19 13:29:05 Page35 of 48




 LLC’s claim is allowed, the claim should be equitably subordinated pursuant to 11 U.S.C. §

 510(c).

                          SEVENTH CLAIM FOR RELIEF
                  FRAUDULENT CONVEYANCE – 11 U.S.C. § 548(a)(1)(B))
                             (Against Frictionless LLC)

           140.   FW incorporates by reference the allegations above, as though fully set forth

 herein.

           141. Under 11 U.S.C. § 548(a)(1)(B), the debtor-in-possession may avoid any obligation

 incurred by the debtor that was incurred on or within two years of the bankruptcy filing date, if

 the debtor received less than a reasonably equivalent value in exchange for the obligation and (i)

 became insolvent as a result of the obligation, (ii) was engaged in business or about to engage in

 business for which any property remaining with the debtor was an unreasonably small capital, or

 (iii) intended to incur, or believed that the debtor would incur, debts that would be beyond the

 debtor’s ability to pay as such debts matured.

           142. The long-term loan in the amount of $6,611,227.00 from FW back to Frictionless

 LLC (the “Obligation”) was an obligation of FW.

           143. The Obligation was incurred on February 1, 2019, on or within two years of the

 Petition Date.

           144. FW did not receive reasonably equivalent value for the Obligation. Rather, FW

 was induced into incurring the Obligation by the Li Defendants in furtherance of their fraudulent

 scheme to ruin FW more fully described above.

           145. FW historically did not purchase products from Frictionless LLC until entering

 agreements to sell such products to third parties.

           146. By altering this arrangement, the inventory received from Frictionless in exchange



                                                  35
Case:19-01282-MER Doc#:1 Filed:10/09/19                   Entered:10/09/19 13:29:05 Page36 of 48




 for the Obligation would only have “reasonably equivalent value” to FW if CIU intended to and,

 in fact, did continue to fulfill purchase orders.

         147. Because CIU never intended to and, in fact, did not fulfill purchase orders going

 forward, FW was fraudulently induced to incur the Obligation. Due to CIU’s failure to deliver

 products, FW lost the very contracts (with retailers like Lowes and Home Depot), necessary to

 sell the inventory at fair market value.

         148. CIU also refused to ship the parts necessary for FW to complete the US

 manufacture of the products delivered in incomplete form. FW was thus left with partial products

 that it could not manufacture and sell.

         149. Further, the complete products received were of extremely poor quality and many

 were returned by retailers. What could be sold was sold at drastically reduced prices and FW

 received numerous warranty claims. Much of the inventory cannot be sold.

         150. Accordingly, FW did not receive reasonably equivalent value in exchange for the

 Obligation.

         151. As a result of the fraudulent scheme of which the Obligation was a central

 component, FW became insolvent.

         152. In addition, as a result of the fraudulent scheme of which the Obligation was a

 central component, FW engaged in business in 2019 for which its remaining capital was an

 unreasonably small capital.

         153. As a result of the foregoing, the Obligation is avoidable pursuant to 11 U.S.C. §

 548(a)(1)(B).

                         EIGHTH CLAIM FOR RELIEF
          FRAUDULENT CONVEYANCE – 11 U.S.C. §§ 548(a)(1)(B) and 550(a))
                 (Against Frictionless LLC and the Li Defendants)



                                                     36
Case:19-01282-MER Doc#:1 Filed:10/09/19                 Entered:10/09/19 13:29:05 Page37 of 48




         154. FW incorporates by reference the allegations above, as though fully set forth herein.

         155. Under 11 U.S.C. § 548(a)(1)(B), the debtor-in-possession may avoid any transfer

 made by the debtor on or within two years of the bankruptcy filing date, if the debtor received

 less than a reasonably equivalent value in exchange for the transfer and (i) became insolvent as a

 result of the transfer, (ii) was engaged in business or about to engage in business for which any

 property remaining with the debtor was an unreasonably small capital, or (iii) intended to incur,

 or believed that the debtor would incur, debts that would be beyond the debtor’s ability to pay as

 such debts matured.

         156. Between January 1, 2019 and April 29, 2019, FW pre-paid invoices to Frictionless

 LLC in the amount of $4,460,265.84 (the “Transfers”).

         157. The Li Defendants induced FW to make the Transfers in furtherance of their

 fraudulent scheme to cripple FW by depleting its cash reserves and fraudulently promising to

 fulfill purchase orders that it had no intention of fulfilling.

         158. FW did not receive reasonably equivalent value for the Transfers as a significant

 portion of the Transfers were not made on account of any antecedent debt.

         159. Further, a number of the Transfers were made to pre-purchase product of

 substandard quality that could not be sold at historic prices.

         160. As a result of the fraudulent scheme of which the Transfers were a central

 component, FW became insolvent.

         161. In addition, as a result of the fraudulent scheme of which the Transfers were a

 central component, FW engaged in business in 2019 for which its remaining capital was an

 unreasonably small capital.

         162. As a result of the foregoing, the Transfers are avoidable pursuant to 11 U.S.C. §



                                                   37
Case:19-01282-MER Doc#:1 Filed:10/09/19              Entered:10/09/19 13:29:05 Page38 of 48




 548(a)(1)(B).

        163. CIU was the initial transferee of the Transfers because Frictionless LLC, the pass-

 through entity, acted as a mere conduit.

        164. Alternatively, CIU was an immediate or mediate transferee of the Transfers and

 CIU did not take the Transfer in good faith.

        165. Under either scenario, CIU and/or Li were immediate or mediate transferees of the

 Transfers and CIU and/or Li did not take the Transfers in good faith

        166. The Transfers are therefore recoverable from the Li Defendants pursuant to either

 11 U.S.C. § 550(a)(1) or (a)(2).

                                 NINTH CLAIM FOR RELIEF
                         BREACH OF CONTRACT—PURCHASE ORDER
                           (FW as Third-Party Beneficiary Against CIU)

        167. FW incorporates by reference the allegations above, as though fully set forth herein.

        168. FW through the pass-through entity Frictionless LLC issued purchase orders to CIU

 from late 2018 through April 2019. See Exhibit 51.

        169. Over 250 purchase orders were provided to CIU. See Exhibit 57 (sample of March

 2019 orders).

        170. The parties intended FW to be a third-party beneficiary of all such purchase orders,

 as reflected by the location for delivery of goods on each purchase order and as reflected in the

 FOA. See Exhibit 1 at Schedule B.

        171. All products ordered through the Frictionless LLC purchase orders were to be

 shipped directly to FW or to contractual customers of FW.

        172. FW is a third-party beneficiary of the purchase orders.

        173. CIU accepted each of these purchase orders.

        174. Each of these purchase orders placed by Frictionless LLC and accepted by CIU

                                                38
Case:19-01282-MER Doc#:1 Filed:10/09/19              Entered:10/09/19 13:29:05 Page39 of 48




 constitutes a valid and binding contract to which FW was the intended third-party beneficiary.

        175. All parties knew that the purchase orders were placed by Frictionless LLC and

 accepted by CIU for the benefit of FW.

        176. According to the terms of each purchase order, CIU was required to ship the

 specified number of specified products by the ship date identified on each order.

        177. Shipping the ordered product is a material term.

        178. CIU failed to ship the products.

        179. CIU has refused to ship the products.

        180. CIU’s failure to ship constitutes a breach of each purchase order.

        181. FW has been severely harmed by the breach of each purchase order and has suffered

 damages to be proven at trial.

                            TENTH CLAIM FOR RELIEF
            BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR
                DEALING WITH RESPECT TO PURCHASE ORDERS
                      (FW as Third-Party Beneficiary Against CIU)

        182. FW incorporates by reference the allegations above, as though fully set forth herein.

        183. FW through the pass-through entity Frictionless LLC issued purchase orders to CIU

 from late 2018 through April 2019. See Exhibit 51.

        184. Over 250 purchase orders were provided and accepted by CIU between August

 2018 and April 2019. See Exhibit 57 (sample of March 2019 orders).

        185. These orders were for the benefit of FW as reflected by the location for delivery of

 goods pursuant to the purchase orders and as reflected in the FOA. See Exhibit 1 at Schedule B.

        186. The product ordered by the purchase orders was to be shipped directly to FW or to

 customers of FW.

        187. FW is a third-party beneficiary of the purchase orders.


                                                39
Case:19-01282-MER Doc#:1 Filed:10/09/19               Entered:10/09/19 13:29:05 Page40 of 48




         188. CIU accepted each of these purchase orders.

         189. Each of these purchase orders placed by Frictionless LLC and accepted by CIU

 constitutes a valid and binding contract to which FW was the intended third-party beneficiary.

         190. All parties knew that the purchase orders were placed by Frictionless LLC and

 accepted by CIU for the benefit of FW.

         191. The purpose of the purchase orders was for FW to receive shipments from CIU and

 the benefit of that bargain was to receive the products identified on the purchase order by the ship

 date.

         192. CIU unreasonably and in bad faith refused to ship the majority of the products

 ordered.

         193. In fact, correspondences from the Li Defendants and CIU managers reveal that CIU

 never intended to ship said products despite entering into contract to do so by accepting the

 purchase orders.

         194. CIU’s actions in accepting the purchase orders but not intending to fill them

 deprived FW of the benefit of its bargain and constitutes a breach of the covenant of good faith

 and fair dealing.

         195. FW has been harmed by said breach and has suffered damages to be proven at trial.

                                 ELEVENTH CLAIM FOR RELIEF
                       COMMON LAW FRAUDULENT MISREPRESENTATION
                     (FW Against Li, Serena Li, Frank Li, ZL Investments, and CIU)

         196. FW incorporates by reference the allegations above, as though fully set forth.

         197. The Li Defendants, including ZL Investment, CIU, Li, Frank Li and Serena Li,

 owed a duty to not make or cause to be made false and misleading statements, representations,

 and warranties to FW concerning, among other things, CIU’s cessation of shipping to competing

 companies and the price CIU would charge.

                                                 40
Case:19-01282-MER Doc#:1 Filed:10/09/19               Entered:10/09/19 13:29:05 Page41 of 48




        198. Li and his affiliates, including representatives and agents of ZL Investment and

 CIU, recklessly or knowingly, and with the intent to mislead, made false representations to Banjo

 and FW concerning their intent to ship, sales to competition, and pricing on products shipped to

 FW.

        199. Li and his affiliates, including representatives and agents of ZL Investment and

 CIU, knowingly made materially false statements, representations, and warranties to FW.

        200. From 2013 – 2018, products were ordered by FW through Frictionless LLC and

 shipped directly to FW or its retailers.

        201. From 2013 – 2018, the Li Defendants fraudulently represented to FW, with the

 intent to mislead, that CIU was charging Frictionless LLC a reasonable rate for the products that

 were ordered through Frictionless then shipped to FW.

        202. In January 2019 the Li Defendants admitted to FW that they had been overcharging

 for products and dropped their rates, resulting in significantly lower rates to FW.

        203. The Li Defendants, as co-operators in a joint business venture with FW, had a duty

 to speak the truth to FW.

        204. The fraudulent representations of the Li Defendants on pricing between 2013 and

 2018 cost FW over $7 million in lost profits.

        205. From April 2013 through April 2019, the Li Defendants, including their agents and

 representatives, knowingly, and with the intent to mislead, repeatedly represented that they were

 not selling to competitors of Frictionless LLC or its affiliates. FW is an affiliate of Frictionless

 LLC.

        206. The evidence demonstrates that the Li Defendants, contrary to their representations,

 have been selling to competitors of Frictionless or its affiliates. Upon information and belief, the



                                                 41
Case:19-01282-MER Doc#:1 Filed:10/09/19                Entered:10/09/19 13:29:05 Page42 of 48




 Li Defendants are continuing to sell to competitors of Frictionless LLC and its affiliate FW.

          207. From August 27, 2018 through April 2019, the Li Defendants, including their

 agents and representatives, knowingly, and with the intent to mislead, repeatedly and explicitly

 represented the intent to ship to FW and its retailers.

          208. The Li Defendants, including their agents and representatives, were knowingly

 making materially false statements, representations, and warranties concerning shipments of

 goods.

          209. FW relied on the representations being made by the Li Defendants well into the

 2019 sales season. Those representations were false. Based on that reliance FW did not seek an

 alternative source for products.

          210. The Li Defendants, including their agents and representatives, breached their duty

 of honesty.

          211. The false statements made by, for, or on behalf of ZL Investments, Li, CIU, Serena

 Li, and Frank Li, including their agents and representatives, were made by, for, or on behalf of

 one another and are imputed to each of them.

          212. ZL Investments, Li, CIU, Serena Li, and Frank Li, including their agents and

 representatives, made false statements to, inter alia, induce Banjo and FW to release the joint

 venture from any financial obligation to FW, induce payment of almost $4.5 million dollars to

 Frictionless LLC for pass-through to CIU, and to induce FW to take on an over 6 million dollar

 loan for poorly made and partially built products that would be difficult or impossible to sell.

          213. FW justifiably and reasonably relied on the false, incomplete, and misleading

 statements and assurances from the Li Defendants, including their agents and representatives,

 believed them to be true, and relied on the same, to its severe and ongoing detriment.



                                                 42
Case:19-01282-MER Doc#:1 Filed:10/09/19               Entered:10/09/19 13:29:05 Page43 of 48




         214. The false statements and representations of the Li Defendants, including their

 agents and representatives, have caused significant injury and damage to FW.

         215. FW has suffered damages in an amount to be proven at trial.

                                TWELFTH CLAIM FOR RELIEF
                             NEGLIGENT MISREPRESENTATION
                   (FW Against Li, Serena Li, Frank Li, ZL Investments, and CIU)

         216. FW incorporates by reference the allegations above, as though fully set forth.

         217. Li and his affiliates, including representatives and agents of ZL Investment and

 CIU, had a duty to speak the truth to Banjo and FW concerning, among other things, CIU’s

 cessation business with competing companies and accurate pricing to FW.

         218. Li and his affiliates, including representatives and agents of ZL Investment and

 CIU, negligently misrepresented their business with competitors and pricing information to Banjo

 and FW.

         219.   ZL Investments, Li, CIU, Serena Li, and Frank Li, including their agents and

 representatives, had a duty to Banjo and FW speak the truth concerning CIU’s cessation of

 business with competitors and accurate pricing to FW.

         220. Li and his affiliates, including representatives and agents of ZL Investment and

 CIU, knowingly made and warranties to FW.

         221. From 2013 – 2018, products were ordered by FW through Frictionless and shipped

 directly to FW or its retailers.

         222. From 2013 – 2018, the Li Defendants negligent misrepresented that CIU was

 charging Frictionless a reasonable rate for the products that were ordered through Frictionless

 then shipped to FW.

         223. In January 2019 the Li Defendants admitted to FW that they had been overcharging

 for products and dropped their rates, resulting in significantly lower rates to FW.

                                                43
Case:19-01282-MER Doc#:1 Filed:10/09/19                Entered:10/09/19 13:29:05 Page44 of 48




        224. The Li Defendants, as co-operators in a joint business venture with FW, had a duty

 to speak the truth to FW.

        225. The negligent misrepresentations of the Li Defendants on pricing between 2013

 and 2018 cost FW over $7 million in lost profits.

        226. From April 2013 through April 2019, the Li Defendants, including their agents and

 representatives, negligent misrepresented that they were not selling to competitors of Frictionless

 or its affiliates. FW is an affiliate of Frictionless LLC.

        227. The evidence demonstrates that the Li Defendants, contrary to their representations,

 have been selling to competitors of Frictionless or its affiliates. Upon information and belief, the

 Li Defendants are continuing to sell to competitors of Frictionless and its affiliate FW.

        228. From August 27, 2018 through April 2019, ZL Investments, Li, CIU, Serena Li,

 and Frank Li, including their agents and representatives, negligently misrepresented to FW and

 Banjo that CIU intended to ship products to FW and its retailers.

        229. ZL Investments, Li, CIU, Serena Li, and Frank Li, including their agents and

 representatives, made materially false statements, representations, and warranties concerning

 shipments of goods to Banjo and FW.

        230. Banjo and FW relied on the negligent misrepresentations made by ZL Investments,

 Li, CIU, Serena Li, and Frank Li. Based on that reliance, at no time between August 2018 and

 April 2019 did FW and Banjo seek alternative sources for products.

        231. ZL Investments, Li, CIU, Serena Li, and Frank Li, including their agents and

 representatives, breached their duty of honesty to Banjo and FW.

        232. The false statements made by, for, or on behalf of ZL Investments, Li, CIU, Serena

 Li, and Frank Li, including their agents and representatives, were made by, for, or on behalf of



                                                  44
Case:19-01282-MER Doc#:1 Filed:10/09/19              Entered:10/09/19 13:29:05 Page45 of 48




 one another and are imputed to each of them.

          233. ZL Investments, Li, CIU, Serena Li, and Frank Li, including their agents and

 representatives, made negligent misrepresentations to, among other things, induce FW to release

 the joint venture from financial obligations to FW, and to induce FW to pay almost $4.5 million

 dollars for pass-through to CIU.

          234. FW justifiably and reasonably relied on the negligent misrepresentations from ZL

 Investments, Li, CIU, Serena Li, and Frank Li, including their agents and representatives,

 believed them to be true, and relied on the same, to its severe and ongoing detriment.

          235. The negligent misrepresentations from ZL Investments, Li, CIU, Serena Li, and

 Frank Li, including their agents and representatives, have caused significant injury and damage

 to FW.

          236. Banjo and FW have suffered damages in an amount to be proven at trial.

                                 THIRTEENTH CLAIM FOR RELIEF
                                       CIVIL CONSPIRACY
                               (FW Against ZL Investment, Li, and CIU)

          237. FW incorporates by reference the allegations above, as though fully set forth.

          238. ZL Investment, Li, CIU, Serena Li, and Frank Li agreed, by words and conduct, to

 accomplish an unlawful goal or accomplish a goal through unlawful means.

          239. ZL Investment, Li, CIU, Serena Li, and Frank Li engaged in multiple overt acts to

 accomplish their unlawful goals, including making false representations to FW.

          240. ZL Investment, Li, CIU, Serena Li, and Frank Li intentionally engaged in the

 malicious, willful, and fraudulent commission of wrongful acts for the purpose of causing FW

 harm, including significant pecuniary, reputational, and other damages.

          241. FW is entitled to actual and consequential damages as well as costs, including

 witness fees, attorneys’ fees, pre-judgment and post-judgment interest, and other appropriate

                                                45
Case:19-01282-MER Doc#:1 Filed:10/09/19               Entered:10/09/19 13:29:05 Page46 of 48




 equitable and legal relief, in an amount to be proven at trial, imposed jointly and severally, on ZL

 Investment, Li, CIU, Serena Li, and Frank Li arising from their conspiratorial acts.

                                 FOURTEENTH CLAIM FOR RELIEF
                                     UNJUST ENRICHMENT
                                   (FW Against the Li Defendants)

         242. FW incorporates by reference the allegations above, as though fully set forth.

         243. Each of Li, ZL Investment, and CIU agreed to be bound by certain agreements

 governing their relationship with FW and Banjo and the distribution of profits amongst them

 based on the parties’ joint efforts.

         244. As a result of entering into the aforementioned agreements, FW expended

 significant efforts and conferred substantial monetary benefits on each of the Li Defendants, as

 described above.

         245. As a result of entering into the aforementioned agreements, FW expected certain

 pecuniary and reputational benefits to accrue to them.

         246. Each of the Li Defendants unlawfully diverted funds from FW, refused to perform

 their obligations under the agreements described herein, and unjustly enriched themselves to the

 detriment of FW.

         247. The Li Defendants received benefits in the form of profits and other advantages at

 the expense of FW under circumstances that make it unjust for the Li Defendants to retain the

 profits and other moneys paid without compensating FW.

         248. FW and Banjo have suffered, and will continue to suffer, expense and detriment to

 the benefit of all of the Li Defendants, making it inequitable for them to retain the benefit FW

 conferred on them without payment, in an amount to be proven at trial.

                                        I.   PRAYER FOR RELIEF

        FW seeks an award in its favor on each of the above-cited claims, as follows:

                                                 46
Case:19-01282-MER Doc#:1 Filed:10/09/19             Entered:10/09/19 13:29:05 Page47 of 48




            Finding each of Li Defendants jointly and severally liable on each Claim for Relief

             set forth against the same above;

            Finding Defendant Frictionless, LLC liable on each Claim for Relief against

             Frictionless, LLC set forth above;

            Ordering Defendants to turnover and account for all estate property pursuant to 11

             U.S.C. § 542;

            Enjoining Defendants from infringing on FW’s intellectual property;

            Declaring the arbitration is subject to automatic stay set forth in 11 U.S.C. § 362(a)

             and enjoining Defendants from continued prosecution of the arbitration against

             Banjo;

            Disallowing or, in the alternative, equitably subordinating Frictionless LLC’s claim

             against the estate;

            Avoiding the Obligation and the Transfers pursuant to 11 U.S.C. § 548(a)(1)(B)

             and awarding FW the Transfers or the value thereof from CIU pursuant to 11 U.S.C.

             § 550(a);

            Awarding damages sufficient and adequate to compensate FW for the injuries and

             damage caused by the Li Defendants and Frictionless, LLC, in an amount to be

             determined, including, without limitation, compensatory damages, recessionary

             damages, and/or equitable disgorgement;

            Ordering a full accounting of the Li Defendants’ affairs, including, without

             limitation, an accounting of all transactions between FW and CIU, CIU and each

             of the other Li Defendants, and CIU and any competitor of FW from 2013 to the

             present;


                                              47
Case:19-01282-MER Doc#:1 Filed:10/09/19            Entered:10/09/19 13:29:05 Page48 of 48




            Awarding pre-judgment and post-judgment interest, as allowed by law, and

             awarding Banjo his attorneys’ fees and costs, and other legal and/or equitable relief

             as is fair and just as mandated under the LLC Agreement and/or allowed by law.


      Dated this 9th day of October, 2019.

                                    Respectfully submitted,

                                    WADSWORTH GARBER WARNER CONRARDY, P.C.

                                    /s/ David V. Wadsworth
                                    David V. Wadsworth, #32066
                                    Aaron J. Conrardy, #40030
                                    2580 West Main Street, Suite 200
                                    Littleton, Colorado 80120
                                    303-296-1999 / 303-296-7600 FAX
                                    dwadsworth@wgwc-law.com
                                    aconrardy@wgwc-legal.com

                                    THOMAS P. HOWARD, LLC

                                    /s/Thomas P. Howard __________
                                    Thomas P. Howard, No. 31684
                                    Olayinka L. Hamza, No. 44523
                                    842 W. South Boulder Rd., Ste. 100
                                    Louisville, CO 80027
                                    303-665-9845 / 303-665-9847 FAX
                                    thoward@thowardlaw.com
                                    ohamza@thowardlaw.com

                                    Co-Counsel for Frictionless Word, LLC




                                              48
